Case 0:20-cv-61907-RKA Document 1-2 Entered on FLSD Docket 09/18/2020 Page 1 of 4



                    IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                          IN AND FOR BRO WARD COUNTY, FLORIDA

     TRICIA J. THOMPSON,

           Plaintiff,

     V.
     WAL-MART STORES EAST, LP,                                        CIVIL DIVISION

           Defendant.                                                 CASE NO.:


                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

           The Plaintiff, TRICIA J. THOMPSON, by and through the undersigned counsel, hereby

    sues the Defendant, WAL-MART STORES EAST, LP, and alleges:

           1.      This is an action for damages which exceeds Thirty Thousand Dollars ($30,000.00)

    exclusive of interest and costs, and otherwise within this Court's jurisdictional limits.

           2.      At all times material hereto, the Plaintiff, TRICIA J. THOMPSON, was and is a

    resident of Broward County, Florida, and is otherwise suijuris.

           3.      At all times material hereto, the Defendant, WAL-MART STORES EAST, LP,

    was and is a Florida Corporation organized under the Laws of the State of Florida and doing

    business in Miramar, Broward County, Florida.

           4.      Venue is proper in this County in that the Defendant does business in Broward

    County, Florida, and/or all of the acts complained of herein occurred in Broward County, Florida.

           5.      That on or about August 9, 2019, the Plaintiff, TRICIA J. THOMPSON, was a

    business invitee of the Defendant, WAL-MART STORES EAST, LP's premises located at 1800

    South University Drive, Miramar, Florida 33025.
Case 0:20-cv-61907-RKA Document 1-2 Entered on FLSD Docket 09/18/2020 Page 2 of 4




         COUNT I - NEGLIGENCE CLAIM AGAINST WAL-MART STORES EAST, LP

              Plaintiff re-alleges and restates the allegations in paragraphs 1 through 5 as if fully set forth

    herein.

              6.      That at all times material hereto, and specifically on August 9, 2019, Defendant,

    WAL-MART STORES EAST, LP, owned, managed, controlled, operated, and/or maintained

    the premises located at 1800 South University Drive, Miramar, Florida 33025, in Broward County.

              7.     That on or about August 9, 2019, the Plaintiff, TRICIA J. THOMPSON, was

    lawfully in Defendant, WAL-MART STORES EAST, LP's premises, when she slipped and fell.

              8.     That the Defendant owed to its business invitees a duty to provide a reasonably safe

    environment.

              9.     That the Defendant, its agents, servants or employees, breached its duty owed to

    the Plaintiff by negligently maintaining its premises in the following manner:

                     a.      By failing to maintain the floor of the premises in a reasonably safe

    condition, to wit, allowing liquids such as water and/or other substances to accumulate on the

    floor, and to prevent dangerous conditions from occurring; and/or

                     b.      By failing to warn of the dangerous condition that existed at the time of the

    Plaintiff's incident; and/or

                     c.      Failing to place barricades, wet floor signs, or other marking devices

    utilized to alert customers such as the Plaintiff of the dangerous condition that existed at the time

    of Plaintiff's incident; and/or

                     d.      By failing to remove said water or other similar substance from the floor of

    ihe premises; and/or




                                                         2
Case 0:20-cv-61907-RKA Document 1-2 Entered on FLSD Docket 09/18/2020 Page 3 of 4




                   e.       By failing to correct the hazardous condition of the premises when the

    Defendant knew or should have known that the general public visits said premises and specifically

    the Plaintiff herein; and/or

                   f.      Was otherwise negligent in the care, maintenance, and upkeep of the

    premises, and specifically by allowing water and/or a similar substance to be left on the floor of

    the premises so as to cause the Plaintiffs injury.

           10.     That the Defendant knew or in the exercise of reasonable care should have known

    of the existence of the hazardous and dangerous condition which constituted a dangerous condition

    to the Plaintiff, and the condition had existed for a sufficient length of time that the Defendant

    knew or should have known of the condition and could have easily remedied it; and/or

           11.     That the hazardous and dangerous condition which constituted a dangerous

    condition to the Plaintiff occurred with such frequency that owner should have known of its

    existence.

           12.     As a direct and proximate result of the aforementioned negligence of the Defendant,

    WAL-MART STORES EAST, LP, the Plaintiff, TRICIA J. THOMPSON, slipped on a liquid

    substance and/or a similar substance that had accumulated on the floor and sustained severe,

    grievous and permanent injuries, physical and mental pain and suffering, disability, physical

    impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the enjoyment of

    life, loss of earnings and impairment of earning capacity and/or permanent aggravation of a pre-

   existing condition, and further incurred hospital bills, medical bills, and/or other bills as a result

   of said injuries; said injuries are either permanent or continuing in their nature and the Plaintiff,

   TRICIA J. THOMPSON, will suffer the losses into the future.




                                                     3
Case 0:20-cv-61907-RKA Document 1-2 Entered on FLSD Docket 09/18/2020 Page 4 of 4




            WHEREFORE, Plaintiff, TRICIA J. THOMPSON, hereby demands judgment for

    damages, costs and interest from the Defendant, WAL-MART STORES EAST, LP, together

    with whatever other relief the Court deems just and appropriate.

                                     DEMAND FOR JURY TRIAL

            The Plaintiff, TRICIA J. THOMPSON, hereby demands trial by jury of all issues so

    triable as a matter of right.

            Dated: August 10, 2020

                                                               RIT13ENSTEIN LAW, P.A.
                                                               Attorneys for Plaintiff
                                                               9130 S. Dadeland Blvd, PH
                                                               Miami, FL 33156
                                                               Tel: (305) 661-6000
                                                               Fax: (305) 517-3160
                                                               Email: ramon@rubensteinlaw.com
                                                                       ksalazar@rubensteinlaw.com
                                                                       eservice@rubensteinlaw.com

                                                               By: _/s/ Ramon Crego
                                                                   Ramon Crego
                                                                   Florida Bar No.: 91379




                                                   4-
